Russell, J.
1. The right of certiorari is a constitutional right, and may be used to review any judgment of an inferior judicatory. It may be exercised without moving for a new trial in the court in which the case was tried, or it may be used as a means of reviewing the judgment upon a motion for a new trial; and the right is unaffected by anything that may have transpired in the lower court, if the remedy is pursued in clue time.
2. The statements of a petition for certiorari, properly verified when the petition is presented for sanction, are to be presumed true until the coming- in of the answer. As the evidence upon the trial, as appears from the brief of the evidence approved by the judge of the city court and incorporated in the petition for certiorari, did' not authorize the conviction of the defendant, his certiorari should have been sanctioned.

Judgment reversed.